DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 19, 26, 6, 22, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claims 3, 19, and 26, and claims 6, 22, and 29, these claims refer to a second feedback message. However, other dependent claims refer to a second feedback message (see claim 2, for example) which is not the same second feedback message. The various second feedback messages should be distinguished from each other through the use of different terminology. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8, 17, 18, 20-25, and 27-30, as understood in light of any rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0105158) in view of Gao et al. (US 2019/0181988).
For Claims 1 and 24, Kim teaches a method for wireless communication at a user equipment (UE), and an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (see paragraph 252); the method comprising: 
receiving, in a control channel, a first grant identifying a first set of resources of a first data channel on which the UE is to monitor for one or more second grants, the first data channel being downlink (see paragraphs 10, 194: PDCCH includes grant for PDSCH); 
monitoring the first set of resources in the first data channel for the one or more second grants, the one or more second grants identifying a second set of resources of a second data channel on which the UE is to perform data communications (see paragraph 196-197: monitor PDSCH for grant and data).
Though Kim does teach that the system uses feedback (see paragraph 122: ACK/NACK), Kim as applied above is not explicit as to, but Gao teaches transmitting, based at least in part on the monitoring the first set of resources, a feedback message associated with receipt of the one or more second grants (see abstract, paragraph 18: feedback for grants).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use feedback as in Gao when granting resources as in Kim. The motivation would be to ensure reliability for future communications.
For Claims 17 and 30, Kim teaches a method for wireless communication at a base station, and an apparatus for wireless communication at a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (see paragraph 251); the method comprising: 
transmitting, in a control channel, a first grant identifying a first set of resources of a first data channel on which a user equipment (UE) is to monitor for one or more second grants, the first data channel being downlink (see paragraphs 10, 194: PDCCH includes grant for PDSCH); 
transmitting the one or more second grants in the first data channel using the first set of resources, the one or more second grants identifying a second set of resources of the data channel on which the UE is to receive perform data communications (see paragraph 196-197: transmitting PDSCH with grant and data).
Though Kim does teach that the system uses feedback (see paragraph 122: ACK/NACK), Kim as applied above is not explicit as to, but Gao teaches receiving, based at least in part on the UE monitoring the first set of resources, a feedback message associated with receipt of the one or more second grants (see abstract, paragraph 18: feedback for grants).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use feedback as in Gao when granting resources as in Kim. The motivation would be to ensure reliability for future communications.
For Claims 2, 18, and 25, Kim further teaches the method, further comprising: transmitting the feedback message separately from a second feedback message associated with receipt of a data transmission in the first data channel configured by the first grant (see paragraphs 122, 197: feedback for data received on PDSCH).
For Claims 4, 20, and 27, Kim as applied above is not explicit as to, but Gao teaches the method, further comprising: configuring the feedback message with a single indication of whether the one or more second grants were received (see abstract, paragraph 18: feedback for grants).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use feedback as in Gao when granting resources as in Kim. The motivation would be to ensure reliability for future communications.
For Claims 5, 21, and 28, Kim as applied above is not explicit as to, but Gao teaches the method, further comprising: configuring, for each second grant in the one or more second grants, the feedback message with an indication of whether the corresponding second grant was received (see abstract, paragraph 18: feedback for grants).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use feedback as in Gao when granting resources as in Kim. The motivation would be to ensure reliability for future communications.
For Claims 6, 22, and 29, Kim as applied above is not explicit as to, but Gao teaches the method, further comprising: transmitting the feedback message concurrently with a second feedback message associated with receipt of a data transmission configured by the first grant (see paragraphs 11, 18: concurrent feedback transmissions on PUCCH and PUSCH).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use feedback as in Gao when granting resources as in Kim. The motivation would be to ensure reliability for future communications.
For Claims 7 and 23, Kim as applied above Is not explicit as to, but Gao teaches the method, further comprising: transmitting the feedback message in at least one of an uplink control channel, or an uplink data channel, or a combination thereof (see paragraphs 11, 18: concurrent feedback transmissions on PUCCH and PUSCH).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use feedback as in Gao when granting resources as in Kim. The motivation would be to ensure reliability for future communications.
For Claim 8, Kim as applied above is not explicit as to, but Gao teaches the method, further comprising: identifying, for the feedback message, an uplink resource on the uplink data channel based at least in part on the first grant (see paragraphs 18, 23).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to identify resources for feedback as in Gao when granting resources as in Kim. The motivation would be to ensure reliability for future communications.

Claims 3, 19, and 26, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0105158) and Gao et al. (US 2019/0181988) as applied to claims 1, 17, and 24 above, and further in view of Liu et al. (US 2020/0235866).
For Claims 3, 19, and 26, the references as applied above are not explicit as to, but Liu teaches the method, further comprising: 
monitoring the second set of resources in the second data channel for a data transmission, the second data channel being downlink (see abstract, paragraph 11: ACK for DL data received); and 
transmitting, based at least in part on the monitoring the second set of resources, a second feedback message associated with receipt of the data transmission (see abstract, paragraph 11: ACK for DL data received).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for feedback as in Liu when communicating as in Kim and Gao. The motivation would be to improve reliability.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0105158) and Gao et al. (US 2019/0181988) as applied to claim 1 above, and further in view of Ang et al. (US 2017/0171850).
For Claim 9, the references as applied above are not explicit as to, but in a similar field of endeavor Ang teaches the method, wherein the second set of resources comprise provisionally-granted resources based at least in part on the monitoring the first set of resources (see paragraphs 102, 104: provisional allocation, dynamic reallocation as needed).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to allocate resources as in Ang when managing grants as in Kim and Gao. The motivation would be to improve throughput by preventing resources from going unused.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0105158) and Gao et al. (US 2019/0181988) as applied to claim 1 above, and further in view of Kim et al. (US 9191941, hereinafter Kim ‘941).
For Claim 10, the references as applied above are not explicit as to, but Kim ‘941 teaches the method, further comprising: monitoring the control channel, based at least in part on an indication in the first grant and during a slot occurring after a slot that the first grant is received in, for a third grant (see column 6 line 40 to column 7 line 7, column 7 lines 22-32: various indications of intervals between current and next control channel, indication of no control channel).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for signaling as in Kim ‘941 when handling control channels as in Kim and Gao. One of ordinary skill would have been able to do so with the reasonably predictable result of conserving power at the terminal device by allowing for appropriate channel monitoring.
For Claim 11, the references as applied above are not explicit as to, but Kim ‘941 teaches the method, further comprising: 
monitoring the control channel, during each slot of a plurality of slots occurring after a slot in which the first grant is received, for a third grant (see column 6 line 40 to column 7 line 7, column 7 lines 22-32; 
receiving the third grant during at least one slot of the plurality of slots (see column 6 line 40 to column 7 line 7, column 7 lines 22-32; and 
refraining, based at least in part on an indication in the third grant, from monitoring the control channel during slots of the plurality of slots occurring after the at least one slot in which the third grant was received (see column 6 line 40 to column 7 line 7, column 7 lines 22-32.
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for signaling as in Kim ‘941 when handling control channels as in Kim and Gao. One of ordinary skill would have been able to do so with the reasonably predictable result of conserving power at the terminal device by allowing for appropriate channel monitoring.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0105158) and Gao et al. (US 2019/0181988) as applied to claim 1 above, and further in view of Gao et al. (US 2020/0220691, hereinafter Gao ‘691).
For Claim 12, the references as applied above are not explicit as to, but Gao ‘691 teaches the method, further comprising: receiving a configuration signal identifying a plurality of slots in which to monitor the control channel, the plurality of slots including a slot in which the first grant was received and one or more slots occurring after the slot in which the first grant was received; and monitoring the control channel according to the configuration signal (see paragraphs 6, 8, 9, 106: configuration indicates allocation of PDCCH candidates).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for configuration as in Gao ‘691 when managing communications as in Kim and Gao. The motivation would be to conserve power at the terminal device by allowing for appropriate channel monitoring.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0105158) and Gao et al. (US 2019/0181988) as applied to claim 1 above, and further in view of Bagheri et al. (US 2019/0053081).
For Claim 13, the references as applied above are not explicit as to, but Bagheri teaches the method, further comprising: initiating a timer based at least in part on receiving the first grant; and monitoring, while the timer is running, the control channel during each slot occurring after a slot in which the first grant is received (see paragraph 47: start timer upon receipt of grant).
Thus it would have been obvious to one of ordinary skill in the art to manage monitoring operations using a timer as in Bagheri when providing grants as in Kim and Gao. The motivation would be to provide for terminals to avoid monitoring operations when not necessary.
For Claim 14, the references as applied above are not explicit as to, but Bagheri teaches the method, further comprising: receiving, based at least on monitoring the control channel, a third grant in the control channel; and resetting the timer based at least in part on receiving the third grant (see paragraph 47: resetting timer upon receipt of grant).
Thus it would have been obvious to one of ordinary skill in the art to manage monitoring operations using a timer as in Bagheri when providing grants as in Kim and Gao. The motivation would be to provide for terminals to avoid monitoring operations when not necessary.
For Claim 15, the references as applied above are not explicit as to, but Bagheri teaches the method, further comprising: determining that the timer has expired; and refraining from monitoring the control channel based at least in part on expiry of the timer (see paragraph 47: end monitoring after expiration).
Thus it would have been obvious to one of ordinary skill in the art to manage monitoring operations using a timer as in Bagheri when providing grants as in Kim and Gao. The motivation would be to provide for terminals to avoid monitoring operations when not necessary.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0105158) and Gao et al. (US 2019/0181988) as applied to claim 1 above, and further in view of Wang et al. (US 2018/0198572).
For Claim 16, the references as applied above are not explicit as to, but Wang teaches the method, wherein the first grant in the control channel is received, the first set of resources in the first data channel are monitored, and the feedback message is transmitted in one or more slots occurring before the second set of resources of the second data channel on which the UE is to perform the data communications (see paragraphs 13, 94, 132: send feedback before second grant).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage feedback as in Wang when implementing the method of Kim and Gao. The motivation would be to reduce delay.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yi et a. (US 2018/0077688) teaches a system using timers to manage UE control channel monitoring. Froberg Olsson et al. (US 2019/0386789) teaches a system in which resources are assigned on a tentative basis. Yi et al. (US 2019/0239242) teaches a system in which a grant in the PDCCH refers to a grant in the PDSCH. Kim et al. (US 2014/0050130)  teaches a method for providing resource allocations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        4/21/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466